Willson, Judge.
It appears from the evidence that defendant placed the gate across the road by direction"of the owner of the land upon which said road was located. When told that he had thus obstructed a public road, he stated that he was ignorant of the fact that it was a public road, and without delay removed the obstruction.
In our opinion the evidence fails to prove that defendant acted willfully in placing the gate across the road. On the contrary, we think it shows that the act was without any evil intent on his part, but was the result solely of ignorance of fact. He promptly removed the obstruction when he was informed that the road was public, which conduct is inconsistent with the theory that he had placed it there willfully. There is no evidence, either direct or circumstantial, which contradicts his statement that he was ignorant of the fact that the road was a public one at the time he placed the gate across it.
Because in our opinion the evidence does not support the conviction, the judgment is reversed and the cause is remanded.

Reversed and remanded.